Case 1:18-cv-08611-PAE-RWL Document 52 Filed 05/10/19 Page 1 of 1

 

 

 

UNITED STATES DISTRICT COURT SONY f
SOUTHERN DISTRICT OF NEW YORK
x mni9 #8 10 PH 12:05
GUYCHRISTIAN AGBOR, NOTICE OF MOTION
Plaintiff,
Vv.
PRESIDENCY OF THE REPUBLIC OF Case No. 18-CV8611
EQUATORIAL GUINEA, TEODORO OBIANG
NGUEMA MBASOGO, AND DOUGAN
CHAMPION ARMONDO
Defendants.
x
PLEASE TAKE NOTICE that Plaintiff GUYCHRISTIAN AGBOR PRO SE requests that the

Court: moves to sanction Defendants and their counsel of record for knowingly and purposefully

misleadin:

plaintiff.

In support

g and misrepresenting the court and failing repeatedly to serve court documents to

of this motion, I submit the following documents (check all that apply):

Ai amemorandum of law

a my own declaration, affirmation, or affidavit

® the following additional documents: 7ws wo ees Olah ae

 

 

 

 

eG Ol 4
Dated ’ Signature,
Cyc Hest Fl -
Name / . Prison Identification # (if incarcerated)
QUW Bl Shel esl Nushk py (abe9
Address © , (We State Zip Cods
GCS 7? -YEBS 7 _¢ ‘aplmece 2 (ED) (Dyes - Coles

 

Telephone Number (if available)

SDNY Rev: 5/24

E-mailAddress (if av: vaitable) -
1 vaite

2016

 

 
